Citation Nr: 9924468	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-32 282A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in August 1997.  A statement of the case was 
mailed to the veteran in November 1997.  The veteran's 
substantive appeal was received in November 1997.  


FINDINGS OF FACT

1.  In a January 1994 decision letter, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder and was provided notice of his procedural and 
appellate rights; however a notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is competent evidence of a current psychiatric 
disability, there is evidence of incurrence or aggravation of 
this disability in service, and there is competent medical 
evidence of a nexus between the service and the current 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The RO's January 1994 decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's January 1994 decision, thus, the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).

3.  The claim of service connection for an acquired 
psychiatric disorder is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from September 1958 to October 
1959.  Following his discharge from service, the veteran 
filed a claim for service connection for an acquired 
psychiatric disorder.  At that time, the evidence of record 
consisted of the veteran's service medical records.  

The veteran's service medical records reveal that his medical 
examination pursuant to enlistment into service in September 
1958 was negative for any complaints or findings associated 
with a psychiatric disorder.  The veteran was hospitalized in 
April 1959 due to increasing nervous tension.  The veteran 
stated that, as far back as he could remember, he had 
sadomasochistic tendencies.  A letter from the supervisor of 
the elementary and secondary school that the veteran 
attended, dated in May 1959, stated that he personally 
observed the veteran from 1946 to 1955 and noted that the 
veteran had a streak of sadism.  However, that superintendent 
was not noted to be a physician.  

A Physical Evaluation Board (PEB) was convened in August 1959 
and found the veteran unfit for duty.  The diagnosis was 
severe, chronic schizophrenic reaction, paranoid type.  The 
condition was noted to have been severe with a long-term 
history of defective social maladjustment.  The condition was 
found to have not been incurred in the line of duty and 
existed prior to service.  

In March 1960, the RO denied service connection for a nervous 
condition on the basis that the condition preexisted service 
and was not aggravated therein.  In a subsequent September 
1986 decision, the RO again denied service connection for a 
nervous condition.  The veteran was notified of this decision 
and he did not appeal it within the prescribed time limit.

A February 1992 VA medical report noted that the veteran 
complained of nerves and depression due to many recent deaths 
in his family.  It was shown that the veteran suffered from 
psychiatric impairment.  In July 1993, the veteran reapplied 
for service connection for a nervous condition.  In September 
1993, the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of this decision and of his procedural and 
appellate rights.  Thereafter, duplicative information 
regarding medical facilities where the veteran had been 
treated was received.  In a January 1994 decision letter, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder and was provided notice of his 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's January 1994 decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's January 1994 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
January 1994 decision consists of service personnel records, 
the veteran's statements and testimony, and a letter from an 
examining psychologist.  

At the outset, the Board notes that while some of the service 
personnel records are new, they make no mention of the 
veteran's mental status in service.  The veteran, in 
correspondence of record and at a March 1998 personal hearing 
before a hearing officer at the RO, maintains that he did not 
have a psychiatric disability prior to service; rather, he 
asserts that he first incurred a psychiatric disability 
during service.  Also submitted is an August 1946 letter from 
Mildred L. Sylvester, Ph.D., examining psychologist.  Dr. 
Sylvester examined the veteran when he was approximately 8 
years old prior to his admission to a new school.  Based on 
mental examination, Dr. Sylvester opined that the veteran was 
a "normal child."  The veteran performed within normal 
limits on the testing administered to him and was 
cooperative.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in that the August 1946 
letter from Dr. Sylvester and the veteran's contentions show 
that the veteran did not in fact have a preexisting 
psychiatric disability prior to his entry on active duty.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's January 1994 decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his psychiatric 
disability had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

Preservice medical records showed no psychiatric disability 
during childhood, but that the veteran had abnormal 
behavioral tendencies thereafter.  There was no diagnosis of 
psychiatric disability prior to service.  The service medical 
records showed that the veteran was psychiatrically normal 
upon entrance, but then was diagnosed as having a psychiatric 
disability during service.  It was the opinion of the 
inservice examiners that this disability preexisted service 
and was not aggravated therein.  The veteran's post-service 
medical records show continued treatment for psychiatric 
impairment.  

In sum, there is competent evidence of a current psychiatric 
disability, there is evidence of incurrence or aggravation of 
this disability in service, and there is competent medical 
evidence of a nexus between the service and the current 
psychiatric disability.  Although the inservice examiners 
opined that the veteran's psychiatric disability preexisted 
service and was not aggravated therein, there is conflicting 
medical and lay evidence with regard to that finding.  The 
conflicting evidence is sufficient to render the claim well-
grounded.  An evaluation of the positive and negative 
evidence is for consideration when the claim is considered on 
the merits.  


ORDER

The claim is reopened and entitlement to service connection 
for an acquired psychiatric disorder is well-grounded.  To 
this extent only, the appeal is granted.  


REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins.

With regard to consideration on the merits, the RO should 
contact the veteran and determined if he has received any 
private of VA treatment for his psychiatric impairment.  If 
so, these records should be obtained.  In addition, in light 
of the conflicting medical evidence of record, the Board 
finds that the veteran should be afforded a VA examination in 
order to definitely assess whether or not he had a 
psychiatric disorder which preexisted service and, if so, if 
it was aggravated therein.  Thus, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
determined if he has received any private 
of VA treatment for his psychiatric 
impairment.  If so, the RO should obtain 
and associate with the claims file copies 
of all clinical records of the veteran's 
treatment at the indicated facilities.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature, extent, and 
manifestations of any psychiatric 
disorder.  All indicated testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should 
specifically review the August 1946 
letter, the service medical records, and 
the post-service medical records.  
Following the examination and a review of 
the complete record in the claims file, 
the examiner is requested to provide 
detailed responses concerning the 
following questions:

A) Does the record establish that the 
veteran had a pre-existing psychiatric 
disorder at the time of his entry onto 
active service?  In forming an opinion as 
to whether a pre-existing disability 
existed at the time of entry onto active 
duty and its nature, the examiner may not 
base his or her opinion upon medical 
judgment alone, as distinguished from 
accepted medical principles, or on 
history alone without regard to clinical 
factors pertinent to the basic character, 
origin and development of such injury or 
disease.  The examiner should base the 
opinion upon a thorough analysis of the 
evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, manifestation, 
clinical course and character of the 
particular disease or residuals thereof.  
History conforming to accepted medical 
principles should be given due 
consideration, in conjunction with the 
basic clinical data, pertaining to 
manifestations reflected in official or 
other records made before, during and 
after service, together with all other 
lay and medical evidence.

B) If the veteran had a pre-existing 
psychiatric disorder at the time of his 
entry into service, did that disorder 
undergo an increase in disability during 
service?  In reaching this conclusion, 
the examiner should consider all the 
manifestations of the disability, prior 
to, during and after service.  Further, 
if such an increase in disability 
occurred, was the increase in disability 
beyond that to be expected due to the 
natural progression of the disorder?

C) If the veteran did not have a 
psychiatric disorder prior to entry into 
service, was his current psychiatric 
disorder manifest during his period of 
service or was a psychosis manifested 
within one year thereof?  

3.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
service connection is warranted based on 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, the appeal is denied in this regard.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

